Exhibit 10.2

 

UNRESTRICTED STOCK AWARD AGREEMENT
UNDER THE FATE THERAPEUTICS, INC.
2013 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Shares:

 

 

 

 

 

Grant Date:

 

 

 

Pursuant to the Fate Therapeutics, Inc. 2013 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, Fate Therapeutics, Inc. (the
“Company”) hereby grants an Unrestricted Stock Award (an “Award”) to the Grantee
named above.  Upon acceptance of this Award, the Grantee shall receive the
number of shares of Common Stock, par value $0.001 per share (the “Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.  The Company acknowledges the receipt from the
Grantee of consideration with respect to the par value of the Stock in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to the Administrator.

 

1.                                      Award.  The shares of Unrestricted Stock
awarded hereunder shall be issued and held by the Company’s transfer agent in
book entry form, and the Grantee’s name shall be entered as the stockholder of
record on the books of the Company.  Thereupon, the Grantee shall have all the
rights of a stockholder with respect to such shares, including voting and
dividend rights, subject, however, to the restrictions and conditions specified
in Paragraph 2 below.  The Grantee shall (i) sign and deliver to the Company a
copy of this Award Agreement and (ii) deliver to the Company a stock power
endorsed in blank.

 

2.                                      Restrictions and Conditions.

 

(a)                                 Any book entries for the shares of
Unrestricted Stock granted herein shall bear an appropriate legend, as
determined by the Administrator in its sole discretion, to the effect that such
shares are subject to restrictions as set forth herein and in the Plan.

 

(b)                                 Shares of Unrestricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee without the approval of the Administrator prior to
the date that is the earlier of (i) twelve (12) months from the Grant Date or
(ii) the date on which the Grantee is no longer a reporting person for purposes
of Section 16 of the Securities Exchange Act of 1934, as amended.

 

3.                                      Dividends.  Dividends on shares of
Unrestricted Stock shall be paid currently to the Grantee.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Award shall be subject to and governed by
all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

--------------------------------------------------------------------------------


 

5.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

6.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Award becomes a taxable
event for Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event.  The
Company shall have the authority to cause the required minimum tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued or released by the transfer agent a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the minimum withholding
amount due.

 

7.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Grantee at any time.

 

8.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.

 

9.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Grantee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.

 

10.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

2

--------------------------------------------------------------------------------


 

 

FATE THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------